COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTIONS

Appellate case name:        In the Interest of K.L.W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

        On August 13, 2018, the district clerk filed the amended notice of appeal, filed by
Valeria Brock, appointed counsel for the father, R.D.W., on August 9, 2018, in the trial
court to amend the pro se notice of appeal that was prematurely filed on April 16, 2018.
See TEX. R. APP. P. 25.1(g). This Court deems B.B.C. and R.D.W.’s April 16, 2018
premature pro se notice of appeal as timely filed on May 3, 2018, after the final decree of
termination was signed. See TEX. R. APP. P. 25.1(g), 27.1(a), 27.2.
        This Court’s August 10, 2018 Order of Abatement had granted appellant R.D.W.’s
counsel’s motion to abate this case for the trial court to consider counsel’s motion to
withdraw. On August 22, 2018, the supplemental reporter’s record of the August 21, 2018
hearing was filed. Then on September 4, 2018, the second supplemental clerk’s record was
filed in this Court attaching the district court’s August 22, 2018 order denying Brock’s
motion to withdraw, which also found that R.D.W. was indigent and entitled to counsel.
        On August 15, 2018, appellants B.B.C. and R.D.W. filed various pro se motions,
including a motion to strike the Anders brief filed by Juliane Crow, appointed counsel for
B.B.C. on August 8, 2018. On August 22 and 23, 2018, appellants filed pro se emergency
motions for a ruling on their plea to appellate jurisdiction and for judicial notice. On
August 30, 2018, appellants filed an amended pro se Anders response. Then on September
4, 2018, appellants filed an emergency motion for the reporter’s record.
        Accordingly, the Court directs the Clerk of this Court to REINSTATE this case,
and Valeria Brock, is ORDERED to file an appellant’s brief for R.D.W. within 10 days
of the date of this Order. If an Anders brief is filed for R.D.W., a motion to withdraw
must be filed in this Court, and then the appellate records will be ordered to be delivered
to the pro se appellants. Finally, the Court DENIES all of appellants’ pending pro se
motions.
        It is so ORDERED.
Judge’s signature: Laura Carter Higley_
                      X Acting individually      Acting for the Panel
Date: September 11, 2018